Ashley Yount


From:                             Mark Adams - Court of Criminal Appeals <mark.adams@cca.courts.state.tx.us>
Sent:                            Wednesday, August 21, 2013 9:14 AM
To:                               coal2notices
Subject:                          Notice from Court of Criminal




Wednesday, August 21, 2013
Re: Case No. PD-0839-13
COA#: 12-12-00065-CR, TC# C-18,475
STYLE: ROBERTS, TIMOTHY MARK




      On this day, the Appellant's Pro Se petition for discretionary review has been refused.
      Abel Acosta, Clerk